Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on: 11/15/2019 are accepted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

With regards to claim 1, it recites “… store a plurality of personal information schemas, personal data and emotional data”, … “send a plurality of questions … and receive a plurality of responses…”, “translate the personal information schemas …”, “translate the plurality of responses from the user interface into …”, and “analyze the … to provide an action”.

The limitation of  “… store a plurality of personal information schemas, personal data and emotional data ..”, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of a memory, processor and user interface. 
The processor, memory and user interface are recited at a high-level of generality (i.e., as a generic processor, memory and interface performing generic computer functions


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory or interface amount to no more than mere instructions to apply the exceptions using generic computer  components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

With regards to claim 2, it recites “… to translate the personal information schemas … to translate the plurality of responses into … to analyze the personal information schemas …to provide an action…”, for which those limitations still encompass performance of the limitations in the mind. For example, they encompass a user manually making the translations and then manually analyzing data based upon the translations to decide upon an action. Thus, since the claim does not resolve the statutory deficiencies of claim 1, it is rejected under similar rationale.

With regards to claim 3, it recites “… the personal information comprises a plurality of classes , a corresponding question, and the personal data or the emotional data”. Those 

With regards to claim 4, it recites “… the communication interface further comprising an interface link to an external database…”. This limitation although includes reference to obtaining data from an external entity does not resolve the statutory deficiencies of claim 1, as it includes additional elements of obtaining data from an external source, which has been addressed by the following decisions by the court as not sufficient to show an improvement in computer functionality (with respect to the concept of delivering broadcast content to a portable electronic device such as a cellular telephone).  See. Affinity Labs of Tex. v. Amazon.com, 838 F.3d 1266, 1270, 120 USPQ2d 1210, 1213 (Fed. Cir. 2016); Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)

With regards to claim 5, it recites “ .. the action comprising a future communications experience with a third party”. This limitation encompasses performance of the limitation in the mind. For example, a user can manually make a decision to communicate information to another party. Thus, since the claim does not resolve the statutory deficiencies of claim 1, it is rejected under similar rationale.



With regards to claim 7, it is a method that is directed to the limitations of claim 2, and is rejected under similar rationale.

With regards to claim 8, it is a method that is directed to the limitations of claim 4, and is rejected under similar rationale.

With regards to claim 9, it is a method that is directed to the limitations of claim 5, and is rejected under similar rationale.

With regards to claim 10, it is a memory medium that is directed to the limitations of claim 1, and is rejected under similar rationale. 

With regards to claim 11, it is a memory medium that is directed to the limitations of claim 2, and is rejected under similar rationale. 

With regards to claim 12, it is a memory medium that is directed to the limitations of claim 4, and is rejected under similar rationale. 

With regards to claim 13, it is a memory medium that is directed to the limitations of claim 5, and is rejected under similar rationale. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avrahami et al (US Application: US 2019/0213465, published: Jul. 11, 2019, filed: Jan. 9, 2018).

With regards to 1. Avrahami et al teaches a system for collecting personal information and emotional data about an individual, the system comprising: 

a memory (paragraph 0099) to store a plurality of personal information schemas, personal data and emotional data (paragraph 0090: a plurality of types/schemas of information prompts are stored. The prompts are based upon stored personal/personalized data such as journal entries and activity data (see paragraph 0091). Also the emotional data that is  stored include user sentiment data (see paragraph 0092) ); 

a communication interface to send a plurality of questions to a user interface and receive a plurality of responses from the user interface (paragraphs 0090 and 0094: prompts are communicated to the user); and 

a processor (paragraph 0099) to: 

translate the personal information schemas into the plurality of questions (paragraphs 0091 and 0092: personal information is used to generate the prompts); 

translate the plurality of responses from the user interface into the personal data or the emotional data mapped to the personal information schemas (paragraph 0094: the responses are mapped/translated for use in a model (the model characterized to different types of prompts (see paragraph 0090)); and 

analyze the personal information schemas, the personal data and emotional data to provide an action (paragraph 0094: the model having the schemas/categories/types  and personal and sentiment data referenced to provide a follow-up engagement/prompt/question).

With regards to 2, which depends on claim 1, Avrahami et al teaches wherein the processor comprises a first natural language processor to translate the personal information schemas into a plurality of questions (paragraph 0090: the model includes a 

a second natural language processor to translate the plurality of responses from the user interface into the personal data and the emotional data mapped to the personal information schemas (paragraphs 0090, 0094: responses are fed back as personal and emotional for use for different categories in the model); and 

a data processor to analyze the personal information schemas, the personal data and the emotional data to provide an action (paragraphs 0091 and 0092: personal information is used to generate subsequent actions/prompts).

With regards to 3, which depends on claim 1, Avrahami et al teaches wherein the personal information schema comprises a plurality of classes, a corresponding question and, the personal data or the emotional data (paragraph 0090: each schema/category has a plurality of questions/classes.

With regards to 4, which depends on claim 1, Avrahami et al teaches the communication interface further comprising an interface link to an external database for receipt of the personal data or the emotional data (paragraph 0034 and 0035: at a cloud service, the data can be obtained through a communication link to an external device/database/data-source).


With regards to 6. Avrahami et al teaches a method for collecting personal information about an individual, the method comprising: creating a plurality of questions using a processor based from a personal information schema, a plurality of available personal data and a plurality of emotional data; sending the plurality of questions to a user interface through a communication interface; receiving a plurality of responses to the plurality of questions from the user interface through the communication interface; translating the plurality of responses using the processor into the personal data or emotional data; storing the personal data, the emotional data and a corresponding personal information schema into a memory; and analyzing the personal information schema, the personal data and the emotional data using the processor to provide an action, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

With regards to 7, which depends on claim 6, Avrahami et al teaches wherein creating the plurality of questions is performed by a first natural language processor, translating the plurality of responses is performed by a second natural language processor, and analyzing the personal information schema, the personal data and the emotional data to provide an action performed by a data processor, as similarly explained in the rejection for claim 2, and is rejected under similar rationale.

With regards to 8, which depends on claim 6, Avrahami et al teaches further comprising receiving the personal data or the emotional data from an external database through an 

With regards to 10. Avrahami et al teaches a non-transitory computer-readable medium comprising instructions executable by a processor to: create a plurality of questions using the processor based from a personal information schema, a plurality of available personal data and a plurality of emotional data; send a plurality of questions to a user interface through a communication interface; receive a plurality of responses to the plurality of questions from the user interface through the communication interface; translate the plurality of responses using the processor into the personal data or the emotional data; store the personal data, the emotional data and a corresponding personal information schema into a memory; and analyze the personal information schema, the personal data and the emotional data using the processor to provide an action, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

With regards to 11, which depends on claim 10, Avrahami et al teaches wherein the instructions are to create the plurality of questions and translate the plurality of responses using a natural language processor, as similarly explained in the rejection for claim 2, and is rejected under similar rationale.

With regards to 12, which depends on claim 10, Avrahami et al teaches wherein the instructions are to receive the personal data or the emotional data from an external .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Avrahami et al (US Application: US 2019/0213465, published: Jul. 11, 2019, filed: Jan. 9, 2018) in view of Huang (US Application: US 2020/0064986, published: Feb. 27, 2020).

With regards to 5, which depends on claim 1, Avrahami et al teaches the action, as similarly explained in the rejection of claim 1 (Avrahami et al was explained to implement a cloud based system that can implement follow up action/prompts), and is rejected under similar rationale. 

However the combination does not expressly teach the action comprising a future communications experience with a third party.

comprising a future communications experience with a third party (paragraph 0036: a first party ‘an application’, a second party (server 112 that runs mood adaptation program by collecting/analyzing received user feedback/emotional data) from the first party, and a third party ‘a video streaming application’ is implemented (the video streaming application being notified to provide a video play action/experience for the user) is implemented).
 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Avrahami et al’s ability to implement an action, such that the type of action implemented could have been future video playing experience with a third party application, as taught by Huang. The combination would have allowed Avrahami et al to have allowed a user to experience a better/more-adaptive experience depending upon contextual user data (Huang, paragraph 0003).

With regards to 9, which depends on claim 6, the combination of Avrahami et al and Huang teaches wherein providing the action comprises a future communications experience with a third party, as similarly explained in the rejection for claim 5, and is rejected under similar rationale.

With regards to 13, which depends on claim 10, the combination of Avrahami et al and Huang teaches wherein the action comprises a future communications experience with a third party, as similarly explained in the rejection for claim 5, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leymaster et al (US Application: US 2003/0172343): This reference teaches a document assembly production system and a question generation system used to generate documents.
Hunter et al (US Application: US 2005/0209903): This reference teaches an automated interrogation stage that presents questions to the user.
Sarshar et al (US Patent: 10191985): This reference teaches generating web pages from a question and answer library.
Majoor (US Application: US 2002/0029154): This reference teaches dynamic question generation based upon prior received answers.
Jaiswal et al (US Application: US 2018/0101579): This reference teaches adapting an application based upon mood, biometrics and user specific data.
Kanter (US Application: US 2002/0091307): This reference teaches presenting questions to a user to improve emotional awareness.
Cortes et al (US Application: US 2009/0183237): This reference teaches implementing a context sensitive help system and presenting information to the user based upon the user’s answers to questions.
Linyard et al (US Application: US 2002/0023144): This reference teaches providing electronic user assistance by identifying context that is associated with a user and presenting questions to the user. 
Bitoun (US Application: US 2014/0329214): This reference teaches monitoring and identifying stress triggers for a user. 
Starikova et al (US Application: US 2015/0324902):  This reference teaches adapting an alert notification according to user data.
Booth et al (US Application: US 2016/0227361): This reference teaches monitoring and assisting a subject and presenting questions to the subject for setting a level of assistance.
Lim et al (US 2016/0342317): This reference teaches crafting a feedback dialog between the user and a digital assistance and presenting the user with one or more queries to learn user preferences.
Chirstiansson (US 2018/0122509): This reference teaches providing an intelligent health system that measures a plurality of health parameters and presenting questions to the user based upon measured context data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178